Case 18-01104 Doc 23 Filed 12/28/18 Entered 12/28/18 13:36:43 Main Document Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT

                               EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                :       CASE NO. 16-12486
                                                         :
   CRESCENT CITY SCAFFOLD, LLC                           :       SECTION “B”
                                                         :
   DEBTOR                                                :       CHAPTER 7


   DAVID V. ADLER, TRUSTEE           :
          PLAINTIFF                  :                           ADVERSARY NO. 18-1104
                                     :
   V.                                :
                                     :
   JOHN FAYARD AND JJK&A HOLDING     :
   CORPORATION D/B/A/ COAST SCAFFOLD :
   & SHORING

                                ORDER ON MOTION TO COMPEL

           On December 18, 2018, David V. Adler (“Trustee”), filed a Motion to Compel Discovery

   (“Motion”) against defendants John Fayard (“Fayard”) and JJK&A Holding Corporation d/b/a

   Coast Scaffold and Shoring (“Coast”) (sometimes collectively “Defendants”). A hearing on the

   Motion was held on December 19, 2018 (“Hearing”).

           Appearing at the hearing were:

           Fernand L. Laudumiey, IV, counsel for the Trustee; and

           Jeffrey L. Oakes, counsel for Defendants.

           NOW THEREFORE, based upon the Court’s review of the pleadings, the argument of

   counsel, and the entire record in this case, and finding that proper notice was given to all parties-

   in-interest;

           IT IS ORDERED that the Motion is GRANTED.


   3303057-1
Case 18-01104 Doc 23 Filed 12/28/18 Entered 12/28/18 13:36:43 Main Document Page 2 of 2



           IT IS FURTHER ORDERED that Defendants shall respond to the served Requests for

   Admission, Interrogatories, and Requests for Production of Documents (“Discovery Requests”)

   propounded by the Trustee fully and completely, under oath when required by the applicable

   law, no later than seven (7) days after the enrollment of new counsel.

           IT IS FURTHER ORDERED that movant shall serve this order on the required parties

   who will not receive notice through the ECF system pursuant to the FRBP and the LBR’s and

   file a certificate of service to that effect within three days.

           New Orleans, Louisiana, December 28, 2018.



                                                            Hon. Jerry A. Brown
                                                            U.S. Bankruptcy Judge




   3303057-1
